I am unable to agree with the majority of the court in holding that the position held by appellee was confidential in the sense required by the statute to warrant appellee's discharge. I feel that to so hold unduly limits the operation of the preference law as enacted by the legislature. The facts set forth in Mr. Justice ANDERSON'S opinion are such that the judgment of the trial court should be reversed. Consequently I concur in the reversal. I am authorized to say that Mr. Justice ALBERT concurs in these views.